Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it fails to describe anything new in the art. Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claims 2 and 3, line 2 of each, “the group consisting…” indicates a cumulative group, not alternatives, so “or” in line 4 of claim 2, and line 5 of claim 3 are each improper. 
Regarding claim 4, the phrases in lines 2, 3 and 4 including "preferably" render the claim indefinite because it is unclear whether the limitations associated with the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Furthermore, claim 4 recites the broadest recitation “less than 25 microns” in line 2, and the claim also recites the subsequent “preferably” clauses which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 5 and 15, the recitation “a box made of carton” is indefinite, as “box” and “carton” are synonyms. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iriya et al. (7,323,240) in view of either one of Metzger (3,229,812) and Armstrong (1,966,276). Iriya et al. disclose a plastic film of cling property comprising a polyolefin (polypropylene) and a polymer (ethylene vinyl acetate) with a Young’s modulus of elasticity higher than 500MPa. Iriya et al. do not disclose the film is packed in a box which does not comprise any cutting unit. However, Metzger and Armstrong each disclose a film packed in a box (disclosed carton; 10) which does not comprise any cutting unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the film of Iriya et al. in a roll in a box in the manner of either one of Metzger and Armstrong as claimed, as such a modification would predictably ease transport of the film for subsequent use. 
As to claim 2, Iriya et al. disclose the polymer as ethylene vinyl alcohol. 
As to claim 3, Iriya et al. disclose the polyolefin as polyethylene.
As to claim 4, Iriya et al. disclose the film thickness less than 25 microns. 
As to claim 5, Metzger and Armstrong each disclose a carton. 
As to claim 6, Metzger and Armstrong each disclose a reel (disclosed tube; 18).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iriya et al. (7,323,240) in view of either one of Metzger (3,229,812) and Armstrong (1,966,276). Iriya et al., Metzger and Armstrong have been structurally explained above. . 
As to claims 10-13, Iriya et al. disclose the film thickness less than 15 microns. 
As to claim 14, Armstrong disclose the reel made of paper, with plastic cores for film be officially noted to be old and well known and not an inventive step. 
As to claim 15, Metzger and Armstrong each disclose a carton. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG